DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (CA 2213041 A1), herein referred to as Hunter.
Regarding claim 1, Hunter discloses a patient face sheet for a therapy treatment table or chair, said face sheet comprising: a main panel (base, see FIGS. 1-4) including a central opening (oval face, see FIG. 1) being adapted to locate at a face hole associated with the treatment table or chair (see page 5, examples of different apparatuses that the invention could be used in); a 
Regarding claim 2, Hunter discloses the protective skirt is continuous about its perimeter and configured to drape within the face hole (ring is continuously connected to aperture of the oval hole face as can be seen in FIGS. 1-3).
Regarding claim 3, Hunter discloses the continuous skirt is of sufficient length to provide substantially full shielding of the peripheral surface of the face hole from the patient's head. (ring has a thickness that lines the aperture of patient support apparatus).
Regarding claim 4, Hunter discloses the protective skirt is connected with the main panel (ring is continuously connected to aperture of the oval hole face as can be seen in FIGS. 1-3).
Regarding claim 5, Hunter discloses the protective skirt is connected with the main panel (ring is continuously connected to aperture of the oval hole face as can be seen in FIGS. 1-3).
Regarding claim 6, Hunter discloses the protective skirt is connected continuous with the main panel.
Regarding claim 8, Hunter discloses the face sheet is constructed of a launderable material and is reusable (see page 4, sewn from cloth material).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Watson (WO 9611662 A1), herein referred to as Watson.
Regarding claim 7, Hunter does not explicitly disclose the patient face sheet is constructed of a non-woven fabric and is disposable. Watson, however, discloses a hygiene face hole cover comprising sheets 2 and 3 bonded together around the perimeter of face hole 4 where the cover is formed from a non-permeable plastic layer and layers of tissue paper for the purpose of fabricating a disposable sheet for hygienic protection of a patient treatment couch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hunter with the disposable materials as taught by Watson in order to fabricate a disposable apparatus cover that can be quickly replaced and disposed after use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses apparatus drapes and covers relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/9/2021